Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/07/2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 4-22, 24-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claims 1, 2, 4-22, 24-30 objected to because of the following informalities: the claims were amended and need to clearly indicate the amendment.  Appropriate correction is required.


Statements Regarding 35 U.S.C. § 112 6th Paragraph Compliance

	
For claim 27, the claim limitation “means for receiving, via a first control resource set of a plurality of control resource sets monitored by the UE, a first downlink grant that schedules a downlink data transmission to the UE” has been interpreted under 35 U.S.C. 112, sixth paragraph, because it uses a non-structural term “means for” coupled with functional language “receiving, via a first control resource set of a plurality of control resource sets monitored by the UE, a first downlink grant that schedules a downlink data transmission to the UE” without reciting sufficient structure to achieve the function.  Furthermore, the non-structural term is not preceded by a structural modifier.  A review of the specification shows that the receiver 710 disclosed in figure 7 and par. 110 appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, sixth paragraph limitation.  

For claim 27, the claim limitation “means for receiving the downlink data transmission from a first transmission reception point of a plurality of transmission reception points” has been interpreted under 35 U.S.C. 112, sixth paragraph, because it uses a non-structural term “means for” coupled with functional language “receiving the downlink data transmission from a first transmission reception point of a plurality of transmission reception points” without reciting sufficient structure to achieve the function.  Furthermore, the non-structural term is not preceded by a structural modifier.  A review of the specification shows that the receiver 710 disclosed in figure 7 
For claim 27, the claim limitation “means for receiving” corresponding to the receiver 710 disclosed in figure 7 and par. 110 appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, sixth paragraph limitation.  

For claim 27, the claim limitation “means for transmitting feedback information for the downlink data transmission to the first transmission reception point based at least in part on the first transmission reception point being associated with the first control resource set or the first downlink grant being received via the first control resource set” has been interpreted under 35 U.S.C. 112, sixth paragraph, because it uses a non-structural term “means for” coupled with functional language “transmitting feedback information for the downlink data transmission to the first transmission reception point based at least in part on the first transmission reception point being associated with the first control resource set or the first downlink grant being received via the first control resource set” without reciting sufficient structure to achieve the function.  Furthermore, the non-structural term is not preceded by a structural modifier.  A review of the specification shows that the transmitter 735 disclosed in figure 7 and par. 110 appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, sixth paragraph limitation.  
For claim 27, the claim limitation “means for transmitting” corresponding to the transmitter 735 disclosed in figure 7 and par. 110 appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, sixth paragraph limitation.  

For claim 28, the claim limitation “means for transmitting, via a first control resource set of a plurality of control resource sets associated with the plurality of transmission reception points for coordinating communication with a user equipment (UE), a first downlink grant that schedules a downlink data transmission to the UE” has been interpreted under 35 U.S.C. 112, sixth paragraph, because it uses a non-structural term “means for” coupled with functional language “transmitting, via a first control resource set of a plurality of control resource sets associated with the plurality of transmission reception points for coordinating communication with a user equipment (UE), a first downlink grant that schedules a downlink data transmission to the UE” without reciting sufficient structure to achieve the function.  Furthermore, the non-structural term is not preceded by a structural modifier.  A review of the specification shows that the downlink component 810 disclosed in figure 8 and in par. 110, 184 appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, sixth paragraph limitation.  
For claim 28, the claim limitation “means for transmitting” corresponding to the downlink component 810 disclosed in figure 8 and in par. 110, 184 appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, sixth paragraph limitation. 
For claim 28, the claim limitation “means for receiving feedback information for the downlink data transmission from the UE based at least in part on the first transmission reception point being associated with the first control resource set or the first downlink grant being transmitted via the first control resource set” has been 
For claim 28, the claim limitation “means for receiving” corresponding to the feedback component 820 disclosed in figure 8 and in par. 110, 169, 187 appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, sixth paragraph limitation. 

Since this claim limitation invokes 35 U.S.C. 112, sixth paragraph, claims 27, 28 is interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, sixth paragraph limitation.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding 
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112, sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112, sixth paragraph.
For more information, see Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 2, 4, 5, 6, 9, 11, 12, 15, 16, 17, 18, 19, 20, 22, 24-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over R1-1716494 (“Remaining details on multi-TRP transmission”, NOKIA) in view of PARK et al. (US 20190230685) and SCHOBER et al. (US 20210153185).

Regarding claims 1, 25, 27, 29, R1-1716494 teaches a method for wireless communications at a user equipment (UE), comprising:
receiving, via a first control resource set of a plurality of control resource sets monitored by the UE, a first downlink grant that schedules a first downlink data transmission from a first transmission reception point of a plurality of transmission reception points to the UE (page 4, UE monitors the NR-PDCCH within the configured CORESETs; in the case of multiple transmission in which each TRP transmits a separate NR-PDCCH scheduling (downlink data grant) a respective NR-PDSCH) and first DCI indicating first feedback information from the UE to the first transmission reception point (page 4, “Alternative 1”: the ACK/NACK for each codeword is mapped to a separate PUCCH and sent to the TRP scheduling the corresponding PDSCH); 
receiving, via a second control resource set of the plurality of control resource sets monitored by the UE, a second downlink grant that schedules a second downlink data transmission from a second transmission reception point of the plurality of transmission reception points to the UE (page 4, UE monitors the NR-PDCCH within the configured CORESETs; in the case of multiple transmission in which each TRP transmits a separate NR-PDCCH scheduling (downlink data grant) a respective NR-PDSCH) and second DCI indicating second feedback information from the UE to the second transmission reception point (page 4, “Alternative 1”: the ACK/NACK for each codeword is mapped to a separate PUCCH and sent to the TRP scheduling the corresponding PDSCH);
receiving the first downlink data transmission from the first transmission reception point of the plurality of transmission reception points (page 4, UE monitors the NR-PDCCH within the configured CORESETs; in the case of multiple transmission in which each TRP transmits a separate NR-PDCCH scheduling (downlink data grant) a respective NR-PDSCH (downlink data transmission)); and 
receiving the second downlink data transmission from the second transmission reception point of the plurality of transmission reception points (page 4, UE monitors the NR-PDCCH within the configured CORESETs; in the case of multiple transmission in which each TRP transmits a separate NR-PDCCH scheduling (downlink data grant) a respective NR-PDSCH (downlink data transmission));
transmitting the first feedback information for the first downlink data transmission to the first transmission reception point based at least in part on the first transmission reception point being associated with the first control resource set or the first downlink grant being received via the first control resource set (page 4, “Alternative 1”: the ACK/NACK for each codeword is mapped to a separate PUCCH and sent to the TRP scheduling the corresponding PDSCH);
(page 4, “Alternative 1”: the ACK/NACK for each codeword is mapped to a separate PUCCH and sent to the TRP scheduling the corresponding PDSCH).
However, R1-1716494 does not teach a first downlink assignment index (DAI) indicating a first number of feedback messages to be multiplexed in first feedback information from the UE to the first transmission; and a second downlink assignment index (DAI) indicating a second number of feedback messages to be multiplexed in second feedback information from the UE to the second transmission;
But, PARK in a similar or same field of endeavor teaches a first downlink assignment index (DAI) indicating a first number of feedback messages to be multiplexed in first feedback information from the UE to the first transmission (par. 155, DL assignment refers to DCI indicating scheduling of a PDSCH; par. 165, PRB index of a PDSCH region indicated by the DL assignment; par. 413, the DAI value of the latest PDSCH detected by the UE up to the point in time for the polling operation indicated by the base station is the last DAI; par. 424, 426, “…if the last DAI is indicated by the polling DCI…”; par. 435, the number of HARQ-ACKs to be subjected to polling (or the number of PDSCHs to be subjected to HARQ-ACK), N, may be set to a multiple of L, the maximum DAI value (or the number of values that the DAI may have; par. 450, “…the DAI (last DAI) and then instructed a polling operation (hereinafter referred to as first polling) for the 7 PDSCHs…the DAI (last DAI), and then instructs a polling operation (hereinafter, second polling) for the 4 PDSCHs”); and a second downlink assignment index (DAI) indicating a second number of feedback messages to be multiplexed in second feedback information from the UE to the second transmission (par. 155, DL assignment refers to DCI indicating scheduling of a PDSCH; par. 165, PRB index of a PDSCH region indicated by the DL assignment; par. 413, the DAI value of the latest PDSCH detected by the UE up to the point in time for the polling operation indicated by the base station is the last DAI; par. 435, the number of HARQ-ACKs to be subjected to polling (or the number of PDSCHs to be subjected to HARQ-ACK), N, may be set to a multiple of L, the maximum DAI value (or the number of values that the DAI may have; par. 450, “…the DAI and then instructed a polling operation (hereinafter referred to as first polling) for the 7 PDSCHs…the DAI, and then instructs a polling operation (hereinafter, second polling) for the 4 PDSCHs”);
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by PARK in the system of R1-1716494 to indicate the number of feedback.
The motivation would have been to controlling the feedback to synchronize with data transmission.
However, R1-1716494 and PARK do not explicitly teach wherein the first control resource set associated with a first control resource set identifier;
But, SCHOBER et al. (US 20210153185) in a similar or same field of endeavor teaches wherein the first control resource set associated with a first control resource set (par. 130, CORESETs with identifiers #0 and #2 are associated with TRP #1 and CORESET with identifier #1 is associated with another TRP (TRP #2));
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by SCHOBER in the system of R1-1716494 and PARK to associate control resource set with an identifier. 
The motivation would have been to call and use in function or processing.

Regarding claim 2, R1-1716494 teaches the method of claim 1, further comprising: 
receiving a configuration message configuring the UE to monitor the plurality of control resource sets (page 4,UE monitors the NR-PDCCH within the configured CORESETs; separate CORESET can be configured for the NR-PDCCH from each TRP for a UE receiving multi-TRP transmission), wherein the plurality of control resource sets are associated with the plurality of transmission reception points for coordinating communication with the UE (page 4,UE monitors the NR-PDCCH within the configured CORESETs; separate CORESET can be configured for the NR-PDCCH from each TRP for a UE receiving multi-TRP transmission), and wherein the configuration message indicates that the first transmission reception point is associated with the first control resource set (page 4,UE monitors the NR-PDCCH within the configured CORESETs; separate CORESET can be configured for the NR-PDCCH from each TRP for a UE receiving multi-TRP transmission).

Regarding claim 4, R1-1716494 does not teach the method of claim 1, wherein transmitting the feedback information comprises: 
receiving, from the first transmission reception point, a first uplink grant via the first control resource set, the first uplink grant scheduling a first uplink transmission to the first transmission reception point; and transmitting the first uplink transmission to the first transmission reception point based at least in part on the first uplink grant.
But, PARK et al. (US 20190230685) in a similar or same field of endeavor teaches receiving, from the first transmission reception point, a first uplink grant via the first control resource set, the first uplink grant scheduling a first uplink transmission to the first transmission reception point (par. 405, the base station may dynamically indicate HARQ-ACK transmission timing (hereinafter referred to as HARQ-ACK timing) (uplink grant) for a PDSCH scheduled through a bit field in each DL assignment); and transmitting the first uplink transmission to the first transmission reception point based at least in part on the first uplink grant (par. 405, transmitting HARQ-ACK based on the HARQ-ACK transmission timing).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by PARK in the system of R1-1716494 and SCHOBER to indicate the number of feedback.
The motivation would have been to controlling the feedback to synchronize with data transmission.

Regarding claim 5, R1-1716494 does not explicitly teach the method of claim 4, further comprising: 
transmitting the first uplink transmission to the first transmission reception point based at least in part on the first uplink grant.
But, PARK et al. (US 20190230685) in a similar or same field of endeavor teaches transmitting the first uplink transmission to the first transmission reception point based at least in part on the first uplink grant (par. 406, receiving UL grant for transmitting the HARQ-ACKs in specific PUCCH resource).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by PARK in the system of R1-1716494 and SCHOBER to indicate the number of feedback.
The motivation would have been to controlling the feedback to synchronize with data transmission.

Regarding claim 6, PARK et al. (US 20190230685) teaches the method of claim 5, wherein the first feedback information is transmitted via the first uplink transmission based at least in part of the first downlink grant and the first uplink grant being received via the first control resource set (par. 406, receiving UL grant for transmitting the HARQ-ACKs in specific PUCCH resource based on uplink grant).



Regarding claim 9, R1-1716494 teaches the method of claim 1, wherein the first control resource set corresponds to multiple transmission reception points of the plurality of transmission reception points (page 4, in the case of multi-TRP transmission in which each TRP transmits a separate NR-PDCCH scheduling a respective NR-PDSCH, the NR-PDCCHs can be within the same CORESET).

Regarding claim 11, R1-1716494 teaches the method of claim 1, wherein each of the plurality of control resource sets is quasi co-located with a downlink reference signal transmitted from one transmission reception point of the plurality of transmission reception points (page 3, port group associated with each TRP is assumed to be QCL; page 4, separate CORESET can be configured for each TRP).

Regarding claim 12, R1-1716494 teaches the method of claim 1, further comprising: determining an uplink control channel configuration for communication with the first transmission reception point and the second transmission reception point of the plurality of transmission reception points (page 4, a single PUCCH carrying the ACK/NACK(s) to be sent to the scheduling TRP), wherein the uplink control channel configuration specifies a first physical uplink control channel configuration for the first transmission reception point and a second physical uplink control channel configuration for the second transmission reception point (page 4, a single PUCCH carrying the ACK/NACK(s) to be sent to the scheduling TRP).

Regarding claim 15, R1-1716494 teaches the method of claim 12, further comprising: transmitting the first feedback information for the first downlink data transmission to the first transmission reception point via resources associated with the first physical uplink control channel configuration (page 4, single PUCCH carrying the ACK/NACK(s) to be sent to the scheduling TRP for the codeword transmitted by TRP(s)); receiving the second downlink data transmission from the second transmission reception point of the plurality of transmission reception points (page 4, each of the two TRPs transmits a separate codeword with at most 4 layers…Alternative 1 requires two PUCCH transmission to different TRPs); and transmitting the second feedback information for the second downlink data transmission to the second transmission reception point via resources associated with the second physical uplink control channel configuration (page 4, each of the two TRPs transmits a separate codeword with at most 4 layers…Alternative 1 requires two PUCCH transmission to different TRPs).

Regarding claim 16, R1-1716494 teaches the method of claim 15, wherein: the resources associated with the first physical uplink control channel configuration are quasi co-located with a first downlink reference signal from the first transmission reception point (page 4, transmission separate layers from different TRPs can be supported through multiple DMRS port groups, where the port group associated with each TRP is assumed to be QCL…the UE receives another PDSCH from another TRP represents a normal design option and would be obvious to the skilled person); and the resources associated with the second physical uplink control (page 4, transmission separate layers from different TRPs can be supported through multiple DMRS port groups, where the port group associated with each TRP is assumed to be QCL…the UE receives another PDSCH from another TRP represents a normal design option and would be obvious to the skilled person).

Regarding claim 17, R1-1716494 teaches the method of claim 1, further comprising: determining an uplink control channel configuration for communication with the first transmission reception point and the second transmission reception point of the plurality of transmission reception points (page 4, the determining of ACK/NACKs for both codewords are mapped to a single PUCCH), wherein the uplink control channel configuration specifies a single physical uplink control channel configuration for both the first transmission reception point and the second transmission reception point (page 4, ACK/NACKs for both codewords are mapped to a single PUCCH).

Regarding claim 18, R1-1716494 does not teach the method of claim 17, further comprising: receiving a first uplink resource indicator in the first downlink grant; selecting a first subset of resources from a set of uplink resources indicated by the single physical uplink control channel configuration based at least in part on the first uplink resource indicator; and transmitting the first feedback information for the first downlink data transmission to the first transmission reception point via the first subset of resources of the single physical uplink control channel configuration.
(par. 200, indicate a subset in the PUCCH resource set through DCI (e.g., DL assignment)); selecting a first subset of resources from a set of uplink resources indicated by the single physical uplink control channel configuration based at least in part on the first uplink resource indicator (par. 200, indicate a subset in the PUCCH resource set through DCI (e.g., DL assignment)); and transmitting the first feedback information for the first downlink data transmission to the first transmission reception point via the first subset of resources of the single physical uplink control channel configuration (par. 200, 207, transmit HARQ-ACKs in the PUCCH resource).

Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by PARK in the system of R1-1716494 and SCHOBER to indicate the number of feedback in a specified resource.
The motivation would have been to controlling the feedback to synchronize with data transmission.

Regarding claim 19, R1-1716494 teaches the method of claim 18, further comprising: wherein the second subset of resources is non- overlapping with the first subset of resources (page 3, 4, the resources used for transmission from the two TRPs are non-overlapping).

But, PARK in a similar or same field of endeavor teaches receiving the second downlink grant that contains a second uplink resource indicator (par. 200, indicate a subset in the PUCCH resource set through DCI (e.g., DL assignment)); selecting a second subset of resources from the set of uplink resources indicated by the single physical uplink control channel configuration based at least in part on the second uplink resource indicator (par. 200, indicate a subset in the PUCCH resource set through DCI (e.g., DL assignment)); and transmitting the second feedback information for the second downlink data transmission to the second transmission reception point via the second subset of resources of the single physical uplink control channel configuration (par. 200, 207, transmit HARQ-ACKs in the PUCCH resource).

Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by PARK in the system of R1-1716494 and SCHOBER to indicate the number of feedback in a specified resource.


Regarding claim 20, R1-1716494 does not teach the method of claim 19, wherein: resources of the first subset of resources are quasi co-located with at least one first downlink reference signal associated with the first transmission reception point; and resources resource of the second subset of resources are quasi co-located with at least one second downlink reference signal associated with the second transmission reception point.
But, PARK et al. (US 20190230685) in a similar or same field of endeavor teaches resources of the first subset of resources are quasi co-located with at least one first downlink reference signal associated with the first transmission reception point (par. 199, 200); and resources resource of the second subset of resources are quasi co-located with at least one second downlink reference signal associated with the second transmission reception point (par. 199, 200).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by PARK in the system of R1-1716494 and SCHOBER to indicate the number of feedback in a specified resource.
The motivation would have been to controlling the feedback to synchronize with data transmission.

Regarding claim 22, R1-1716494 teaches the method of claim 1, further comprising: determining a first physical uplink control channel configuration for the first transmission reception point and a second physical uplink control channel configuration for the second transmission reception point of the plurality of transmission reception points (page 4, Alternative 1 requires two PUCCH transmission to different TRPs), wherein the first physical uplink control channel configuration configures physical uplink control channel resources in a first set of time intervals, and the second physical uplink control channel configuration configures physical uplink control channel resources in a second set of time intervals that is nonoverlapping with the first set of time intervals (page 4, Alternative 1 there is also the need to multiplex the transmission to the two TRPs, e.g. in the time domain).

Regarding claims 24, 26, 28, 30, R1-1716494 teaches a method for wireless communications at a first transmission reception point of a plurality of transmission reception points, comprising: transmitting, via a first control resource set of a plurality of control resource sets associated with the plurality of transmission reception points for coordinating communication with a user equipment (UE), a first downlink grant that schedules a first downlink data transmission to the UE (page 4, UE monitors the NR-PDCCH within the configured CORESETs; in the case of multiple transmission in which each TRP transmits a separate NR-PDCCH scheduling (downlink data grant) a respective NR-PDSCH) and first feedback information from the UE to the first transmission reception point (page 4, “Alternative 1”: the ACK/NACK for each codeword is mapped to a separate PUCCH and sent to the TRP scheduling the corresponding PDSCH), wherein the first DCI is different from a second DCI transmitted from a second transmission reception point to the UE indicating second feedback information from the UE to the second transmission reception point (page 4, “Alternative 1”: the ACK/NACK for each codeword is mapped to a separate PUCCH and sent to the TRP scheduling the corresponding PDSCH); and receiving the first feedback information for the first downlink data transmission from the UE based at least in part on the first transmission reception point being associated with the first control resource set or the first downlink grant being transmitted via the first control resource set (page 4, “Alternative 1”: the ACK/NACK for each codeword is mapped to a separate PUCCH and sent to the TRP scheduling the corresponding PDSCH).
However, R1-1716494 does not teach a first downlink assignment index (DAI) indicating a first number of feedback messages to be multiplexed in first feedback information from the UE to the first transmission, wherein the first DAI is different from a second DAI transmitted from a second transmission to the UE indicating a second number of feedback messages to be multiplexed in second feedback information from the UE to the second transmission;
But, PARK in a similar or same field of endeavor teaches a first downlink assignment index (DAI) indicating a first number of feedback messages to be multiplexed in first feedback information from the UE to the first transmission, wherein the first DAI is different from a second DAI transmitted from a second transmission to the UE indicating a second number of feedback messages to be multiplexed in second feedback information from the UE to the second transmission (par. 155, DL assignment refers to DCI indicating scheduling of a PDSCH; par. 165, PRB index of a PDSCH region indicated by the DL assignment; par. 413, the DAI value of the latest PDSCH detected by the UE up to the point in time for the polling operation indicated by the base station is the last DAI; par. 435, the number of HARQ-ACKs to be subjected to polling (or the number of PDSCHs to be subjected to HARQ-ACK), N, may be set to a multiple of L, the maximum DAI value (or the number of values that the DAI may have; par. 450, “…the DAI and then instructed a polling operation (hereinafter referred to as first polling) for the 7 PDSCHs…the DAI, and then instructs a polling operation (hereinafter, second polling) for the 4 PDSCHs”);
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by PARK in the system of R1-1716494 to indicate the number of feedback.
The motivation would have been to controlling the feedback to synchronize with data transmission.
However, R1-1716494 and PARK do not explicitly teach wherein the first control resource set associated with a first control resource set identifier;
But, SCHOBER et al. (US 20210153185) in a similar or same field of endeavor teaches wherein the first control resource set associated with a first control resource set identifier (par. 130, CORESETs with identifiers #0 and #2 are associated with TRP #1 and CORESET with identifier #1 is associated with another TRP (TRP #2));
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as 
The motivation would have been to call and use in function or processing.


Claims 7, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over R1-1716494 (“Remaining details on multi-TRP transmission”, NOKIA), PARK et al. (US 20190230685), and SCHOBER et al. (US 20210153185) as applied to claim 1 above, and further in view of R1-1800824 (“Solution and TP for multi-TRP PDCCH transmission” Huawei).

Regarding claim 7, R1-1716494 does not teach the method of claim 1, further comprising: receiving an indication of a transmission reception point identifier (ID) associated with the first transmission reception point via the first control resource set, wherein the first control resource set corresponds to the first transmission reception point.
But, R1-1800824 in a similar or same field of endeavor teaches receiving an indication of a transmission reception point identifier (ID) associated with the first transmission reception point via the first control resource set, wherein the first control resource set corresponds to the first transmission reception point (page 2-3, UE to distinguish PDCCHs scheduling PDSCHs from different TRPs…The discrimination can be achieved based on implicit indication…the association between CORESET(s) and HARQ entity configured by RRC signaling).

The motivation would have been to manage the transmission and security in recognizing the CORESET of TRP.

Regarding claim 10, R1-1716494 does not teach the method of claim 1, wherein: the first control resource set is configured in a first cell supported by the first transmission reception point, and the first control resource set is associated with the second control resource set supported by a second cell of the first transmission reception point.
But, R1-1800824 in a similar or same field of endeavor teaches wherein: the first control resource set is configured in a first cell supported by the first transmission reception point (page 1, Co-located TRPs with ideal backhaul link with same/different cell IDs, the association between the TRPs and as indicated in pages 2-3, the control resource set (CORESET) with different TRPs), and the first control resource set is associated with the second control resource set supported by a second cell of the first transmission reception point (page 1, Co-located TRPs with ideal backhaul link with same/different cell IDs, the association between the TRPs and as indicated in pages 2-3, the control resource set (CORESET) with different TRPs, which indicating the association between the CORESET or control resource set).

The motivation would have been to manage the transmission and security in recognizing the CORESET of TRP.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over R1-1716494 (“Remaining details on multi-TRP transmission”, NOKIA), PARK et al. (US 20190230685), SCHOBER et al. (US 20210153185), and R1-1800824 (“Solution and TP for multi-TRP PDCCH transmission” Huawei) as applied to claim 7 above, and further in view of HWANG et al. (US 20200187171 as supported by provisional 62543355 filed on 08/09/2017).

Regarding claim 8, R1-1716494 and R1-1800824 do not teach the method of claim 7, wherein two control resource sets of the plurality of control resources sets are associated with one transmission reception point of the plurality of transmission reception points.
But, HWANG et al. (US 20200187171) in a similar or same field of endeavor teaches wherein two control resource sets of the plurality of control resources sets are associated with one transmission reception point of the plurality of transmission reception points (par. 78, the plurality of CORESETs may be configured in…the same TRP).

The motivation would have been to increase the resource for a TRP.

Claims 13, 14, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over R1-1716494 (“Remaining details on multi-TRP transmission”, NOKIA), PARK et al. (US 20190230685), SCHOBER et al. (US 20210153185) as applied to claims 12, 19 above, and further in view of LEE et al. (US 20160330011).


Regarding claim 13, R1-1716494 does not teach the method of claim 12, wherein the first physical uplink control channel configuration identifies a first power control loop, and the second physical uplink control channel configuration identifies a second power control loop that is different from the first physical uplink control channel configuration.
But, LEE et al. (US 20160330011) in a similar or same field of endeavor teaches wherein the first physical uplink control channel configuration identifies a first power control loop (par. 295, 302, 737, the sending of the configuration information may enable the WTRU to apply any of: respectively different power control loops… for different TF resources associated with different TF regions), and the second (par. 295, 302, 737, the sending of the configuration information may enable the WTRU to apply any of: respectively different power control loops… for different TF resources associated with different TF regions).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by LEE in the system of R1-1716494, PARK, and SCHOBER to control power transmission between resources.
The motivation would have been to reduce collision and interference and improve throughput.

Regarding claim 14, R1-17 does not teach the method of claim 13, further comprising: transmitting the first feedback information for the first downlink data transmission to the first transmission reception point in accordance with the first power control loop and transmitting the second feedback information for the second downlink data transmission to the second transmission reception point in accordance with the second power control loop.
But, LEE et al. (US 20160330011) in a similar or same field of endeavor teaches transmitting the first feedback information for the first downlink data transmission to the first transmission reception point in accordance with the first power control loop (par. 295, 302, 737, the different power control loops… for different TF resources associated with different TF regions (PUSCH or PUCCH) for send data back with different power) and transmitting the second feedback information for the second downlink data transmission to the second transmission reception point in accordance with the second power control loop (par. 295, 302, 737, the different power control loops… for different TF resources associated with different TF regions (PUSCH or PUCCH) for send data back with different power).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by LEE in the system of R1-1716494, PARK, and SCHOBER to control power transmission between resources.
The motivation would have been to reduce collision and interference and improve throughput.

Regarding claim 21, R1-1716494 and PARK do not teach the method of claim 19, wherein each quasi co-location configuration corresponds to a power control loop index associated with one of the first transmission reception point or the second transmission reception point.
But, LEE et al. (US 20160330011) in a similar or same field of endeavor teaches wherein each quasi co-location configuration corresponds to a power control loop index associated with one of the first transmission reception point or the second transmission reception point (par. 295).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as 
The motivation would have been to reduce collision and interference and improve throughput.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THINH D TRAN whose telephone number is (571)270-3934. The examiner can normally be reached mon-fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARUK HAMZA can be reached on 5712727969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THINH D TRAN/for /Thinh Tran/, Patent Examiner of Art Unit 2466                                                                                                                                                                                                        01/01/2022